Citation Nr: 1631528	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus type II (DM) with erectile dysfunction (ED). 

2.  Whether the calculation of the combined disability evaluation of 60 percent was proper in the rating decision dated September 26, 2009.


REPRESENTATION

Veteran represented by:	Madonna Richardson Agent




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

Historically, the September 2009 rating decision denied the Veteran's claim for entitlement to a rating in excess of 20 percent for DM with ED.  In October 2009, the Veteran filed a notice of disagreement with this decision and its determination as to his calculated combined disability rating.  He properly perfected these appeals in August 2010.  As indicated on the title page of this decision, the Board has recatergorized the issues on appeal to reflect staged ratings, the basis of which will be discussed below.

In June 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing is of record.  The Board notes that during this hearing the Veteran and his representative raised the issue of misconduct by his appointed fiduciary.  At the time of the hearing, this issue was not pending before the Board and had not been adjudicated by the RO.  Since the hearing, the record reflects that the matter has been developed and resolved by the RO.  Specifically in June 2016, the Veteran was again deemed competent to receive and disburse benefits.  He no longer requires the aid of a fiduciary.  In light of the foregoing, the Board will not refer this matter for consideration by the RO.

The issue of entitlement to a rating in excess of 20 percent for DM with ED from October 2, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to April 15, 2009, the Veteran's DM was manifested by a requirement of insulin and restricted diet, but not regulation of activities.

2.  From April 15, 2009 to September 30, 2012, the Veteran's DM was manifested by a requirement of insulin, restricted diet and regulation of activities.

3.  From October 1, 2012 to October 1, 2013, the Veteran's DM was manifested by requirement of insulin, restricted diet, regulation of activities and an episode of ketoacidosis reaction requiring one hospitalization plus complications that would not be compensable if separately evaluated.

4.  The propriety of the calculation of the combined disability evaluation of 60 percent in the rating decision dated September 26, 2009 is now rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DM, with ED have not been met for the period prior to April 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a 40 percent rating for DM, with ED, but no higher, have been met for the period between April 15, 2009 to September 30, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2015).

3.  The criteria for a 60 percent rating for DM, with ED, but no higher, have been met for the period between October 1, 2012 and October 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2015).

4.  The question of whether the combined rating for evaluation purposes was correct in September 26, 2009 is now moot.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The duty to notify has been met with regard to the claim for increased rating.  See March 2009 and July 2015 VA correspondence and June 2016 Board videoconference hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, VA treatment, private treatment and Social Security Administration records have been obtained.  The claims file also contains the Veteran's and other lay statements in support of the claim.  VA afforded the Veteran adequate examinations, including adequate opinions, of his disability in September 2008 and April 2009.  The Board finds that the VA examinations are adequate because they were based upon review of the pertinent medical history and the examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Increased Ratings Claim

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for DM are governed by criteria and set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A rating of 20 percent is assigned for DM requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for DM requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Court has held that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

The Veteran has been granted separate evaluations of 20 percent each for peripheral neuropathy of the right and left upper extremities (RUE and LUE) and 10 percent each for peripheral neuropathy of the right and left lower extremities (RLE and LLE).  The record does not establish a current pending claim for increased rating for these disabilities.  Rather the last claim made in June 2015 was withdrawn in correspondence dated in December 2015.  Therefore, although the rating criteria allow the Board to take jurisdiction of diabetic complications as part of an increased rating for DM claim, the Board finds that such is not warranted in this case.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  In sum, the RO has adjudicated the peripheral neuropathy claims and the Veteran has not appealed these determinations, as such the Board does not have jurisdiction over these issues and they will not be addressed herein.


The Veteran's ED is a noted complication of his DM.  This condition has been found to be noncompensable pursuant to DC 7522.  Under DC 7522 a 20 percent disability rating is the only compensable schedular rating and is warranted solely for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.   

Procedural Background

Service connection was established in a June 2003 rating decision with a 20 percent rating effective October 20, 2001.  That rating has remained in effect since that time.  The Virtual Benefits Management System indicates that the Veteran's current claim for increased rating was filed on December 24, 2008.  This claim was denied in a September 2009 rating decision.

Medical Background

VAMC Indianapolis treatment medical records dated from 2008 contain no indication that the Veteran was hospitalized for ketoacidosis, or hypoglycemia or restricted from strenuous activity.  During this period, the Veteran regularly refused the use of insulin against his physician's wishes and instead chose oral medications to treat his diabetes.  

In October 2008, the Veteran was afforded a VA examination.  On examination he denied a history of hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  He also did not have diabetic related peripheral vascular disease in the lower extremities, cardiac visual or neurovascular symptoms, diabetic nephropathy, skin symptoms or gastrointestinal symptoms.  At the time of examination, he had ED and peripheral neuropathic symptoms including paresthesia and pain in his hands and legs.  With regard to ED, his genitourinary examination indicated a normal penis and noted no deformities.  The examiner stated that possible complications of his diabetes were cardiovascular disease specifically hypertension, ED and peripheral neuropathy.   With regard to treatment, he was on a restricted diet and taking oral medication to manage his symptoms.  The examiner opined that his DM did not restrict his ability to perform strenuous activities.  

On April 2009 VA examination, he denied a history of hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  He did not have diabetic related peripheral vascular disease in the lower extremities or cardiac visual or neurovascular symptoms.  He did have peripheral neuropathy of the bilateral lower and upper extremities.  In terms of medication, he reported taking insulin to regulate his condition, as well as, being on a restricted diet.  The examiner indicated that he was restricted in his ability to perform strenuous activities.  The examiner noted complications of his diabetes as ED, loss of strength and weight loss.  Hypertension was determined not to be a complication of his DM.  

VAMC treatment medical records throughout 2009 indicate that the Veteran was on a restricted diet and receiving insulin.  The Veteran was also being monitored weekly by phone by a diabetic care provider to insure he recorded his blood sugar as he had a history of non-compliance.  A treatment record from August 2009 indicates no symptoms of hyperglycemia.  Treatment records from 2010 and 2011 noted continuation in his insulin and diet restrictions.  These records contain no indication of hypoglycemia or ketoacidosis.  

On October 1, 2012 he suffered from, and was hospitalized for, diabetic ketoacidosis.  During this period, the record clearly establishes that the Veteran was continuing with his restricted diabetic diet, daily insulin injections and suffering from complications of ED.  Treatment records indicate that his movements were restricted to the occasional use of a cane and more frequently the use of a wheel chair as a result of his overall weakness and continued incidences of falling.  Physician's also indicated he needed supervision to negotiate a "6 [inch] curb step."  The Veteran remained hospitalized for two weeks and was subsequently released to a rehabilitation facility.  See October 2012 VAMC treatment records.  Treatment medical records indicate the Veteran's insulin was one of the multiple medications used to manage his co-morbidities.  Significantly, physician's warned that special care was required as this medication was known to possibly "increase [his] risk of falls or of injury from falls."  See VAMC September 2012.  

Analysis

Prior to April 15, 2009

From the outset the Board notes, that the Veteran and his representative testified that he lost over 100 pounds in approximately 2009.  They stated that this weight loss occurred while recovering from a ketoacidosis reaction at a VAMC treatment facility.  Review of the record, does not indicate that the Veteran received treatment for such a condition in 2009.  Moreover, as indicated above, the record does not establish that prior to VA examination in April 2009 the Veteran had been found to be restricted from strenuous activities.  In that regard, the Board finds that prior to VA examination on April 15, 2009 the Veteran was not entitled to rating in excess of 20 percent for his DM with ED.  

From April 15, 2009 to September 30, 2012

During this period, the Board finds that a 40 percent rating was warranted.  VA examination in 2009 establishes that the Veteran's disability restricted him from strenuous activity.  There are no subsequent records that contradict this finding.  In addition, he was prescribed insulin and on a restricted diet.  A higher rating is not warranted as there was no indication that he suffered from ketoacidosis or hypoglycemic reactions.

From October 1, 2012 to October 1, 2013

The Veteran was hospitalized for ketoacidosis on October 1, 2012.  At the time, he was prescribed insulin, on a restricted diet, and suffering from complications of ED.  With regard to ED, the record is silent as to deformity associated with the condition; as such a noncompensable rating remains in effect.  [Special monthly compensation based on loss of use of a creative organ has been granted].  In addition, the record clearly establishes that the Veteran's DM severely restricted his ability to carry out even minimal movements as a result of his weakened state.  The Board is cognizant that the record does not explicitly state that the Veteran is restricted from strenuous activities.  Nevertheless, treatment medical records indicate that his DM and associated medications lead to him being in a severely weakened state which precluded even non-strenuous activities.  

Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 60 percent rating.  38 C.F.R. § 4.3 (2015).  This rating is being assigned from October 1, 2012, to October 1, 2013, which constitutes the one year period following his hospitalization for ketoacidosis.  There is some suggestion of improvement since that time.  The period from October 1, 2013 is thereby addressed in the Remand portion of the decision.

Lastly, for the period between December 2008 and October 2013, the Board finds that the record is silent as to evidence of episodes of ketoacidosis or hypoglycemic reactions requiring either at least three hospitalizations per year, or visits to a diabetic care provider weekly.  Accordingly, a disability rating greater than 100 percent is not warranted for any period during the appeal, under DC 7913.  38 U.S.C.A. § 5107(b); Camacho.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the endocrine system, but finds that they are inapplicable in this case.  38 C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2015).  The Veteran is specifically service connected for DM.  Other diagnostic codes are not relevant and an increased rating cannot be granted under another diagnostic code.

Correspondingly, there is no evidence of any compensable complications, other than the Veteran's already compensated peripheral neuropathies.  Separate ratings may not be assigned for compensable complications under any other diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  The Board recognizes that the record contains notations regarding the Veteran suffering from diabetic retinopathy and hypertension.  See VAMC Indianapolis treatment medical records.  However claims for entitlement to service connection for these disabilities were denied in May 2007 and never appealed.


The Board has also considered whether the Veteran's DM presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The rating criteria reasonably describe the Veteran's disability level and symptomatology.  To that extent his complained of symptoms such weight loss, dietary restrictions and insulin are specifically contemplated by the rating criteria.  Even his hospitalization for an incident of ketoacidosis is covered by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for extra-schedular consideration is not warranted.

While not specifically argued, the record does not warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  With regard to DM, during the entirety of the appeals claim period, this disability was the only service-connected disability rated at least 60 percent.  Further, the record does not contain an indication that he has been rendered housebound by his DM.  Rather, with the exception of his two week hospitalization, the record reflects that he traveled to medical sessions and other locations throughout the pendency of the appeal.  The Board notes that SMC for ED was previously established in a May 2007 rating decision under the theory of entitlement for loss of a creative organ.

As to the claim of entitlement to TDIU, the Board finds it is not ripe for adjudication.  The record reveals that this claim was readjudicated and denied in a May 2014 rating decision.  This denial was predicated on insufficient evidence regarding verification of current employment.  The Veteran did not appeal this decision and did not submit additional evidence regarding his employment history.  Thereafter in June 2015, the Veteran filed an additional claim for TDIU.  This claim was subsequently withdrawn in correspondence dated in December 2015.  As such, the Board will not take jurisdiction of this claim.

Combined Disability Evaluation

In a rating decision dated on September 26, 2009, the RO granted service connection for LLE, RLE, LUE and RUE peripheral neuropathy with individual 10 percent ratings effective December 24, 2008.  The RO also continued a 20 percent rating for DM with ED, a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.  At the time of the September 2009 rating decision, the Veteran's combined disability evaluation was determined to be 60 percent.  In October 2009, the Veteran disagreed with this combined rating and attested to being entitled to a combined 70 percent rating.  Specifically, he asserted that the RO's calculation did not consider his 10 percent rating for tinnitus.  Id.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  See 38 C.F.R. § 4.25.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate. The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity, and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10.  Thus, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities, and so forth.  38 C.F.R. § 4.25.  Noncompensable ratings, by their nature, do not combine to increase a veteran's overall combined rating.

Important in making this determination is properly considering disabilities for which a "bilateral factor" applies.  When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2014). 
The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.  Id.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20. Id.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  Id.  
The use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg, and foot, but relates to the upper extremities and lower extremities as a whole.  38 C.F.R. § 4.26(a) (2014).  Thus with a compensable disability of the right thigh, for example, amputation, and one of the left foot, for example, pes planus, the bilateral factor applies, and similarly whenever there are compensable disabilities affecting use of paired extremities regardless of location or specified type of impairment.  Id.  The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the 4 extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained.  Id.  

Review of the determinations as to the combined rating for compensation purposes reveals no errors.  In the instant case, as of September 26, 2009, the RO determined that the combined rating for compensation purposes was 60 percent.  At that time the ratings were all the same as above.  The initial combination by application of the table I at 38 C.F.R. § 4.25, for the disabilities of the lower extremities is arrived at as follows: 10 percent combined with 10 percent is 19 percent.  His upper extremities are 19 percent combined 10 percent is 27 percent; 27 percent combined with 10 percent equaling 34 percent.  The bilateral factor is therefore 3.4 percent.  Adding the bilateral factor to the 34 percent results in 37.4 percent.  Applying Table I to combine with 20 percent (the DM rating) results in 50 percent.  50 percent combined with 10 percent (the tinnitus rating) results in 55 percent.  His bilateral hearing loss was noncompensable leaving the results at 55 percent.  The nearest percentage divisible by 10 is 60 percent.  60 percent is consistent with the combined rating that the RO determined as of September 26, 2009.  Accordingly, his combined rating was proper in the rating decision dated September 26, 2009.

Nevertheless, as a result of the above grant of the appeal increasing the Veteran's rating for DM to 40 percent between April 15, 2009 and September 30, 2012, the Veteran's combined rating increases to 70 percent.  This increase renders moot the issue of entitlement to a higher combined rating at the time of the September 26, 2009 rating decision.  For this reason, the Board will dismiss, rather than deny, the appeal as to this issue.  See 38 U.S.C.A. § 7104 (West 2014).
ORDER

Entitlement to a rating in excess of 20 percent disabling for DM with ED prior to April 15, 2009 is denied.

Entitlement to a rating of 40 percent, but no higher, for DM with ED from to April 15, 2009 to September 30, 2012 is granted.

Entitlement to rating of 60 percent, but no higher, for DM with ED from October 1, 2012 to October 1, 2013 is granted.

The question regarding the propriety of the 60 percent combined rating set forth in the September 2009 rating decision is dismissed.


REMAND

The Veteran testified before the Board at a June 2016 videoconference hearing.  In pertinent part, he essentially testified that following his most recent VA examination in April 2014, he suffered a severe deterioration in his health caused by malnutrition and improper treatment of his diabetes.  He argued that a current examination would show a more severe disability.  A new examination should therefore be conducted.  See VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran's primary contention is that he has remained grossly impaired as a result of his DM. However, on 2014 VA examination, the examiner indicated that the Veteran's DM no longer resulted in restriction or regulation of activities, weight loss or loss of strength.  No rationale was provided for these determinations.  The examination report is also silent as to the Veteran's weight on examination.  In that regard, review of the record appears to reveal that in between these examinations the Veteran's weight continually fluctuated.  In addition, he has suffered from limited strength requiring the use of assistive devices and or direct supervision.  Therefore, on remand an addendum opinion is required rationalizing the findings of this examiner against the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an examination to determine the current severity of his service-connected diabetes mellitus, as well as all associated complications, including erectile dysfunction and peripheral neuropathy. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency. The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.

In discussing whether the Veteran is incapable of engaging in strenuous activities the examiner must address a February 5, 2015 letter prepared by Dr. J. S. Jr., MD indicating restrictions on the Veteran's level of activities.  The examiner must also address the Veteran's noted weight loss and loss of strength during the appeal.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


